DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments and amendments filed 8/3/21 have been fully considered and found to be persuasive.  Therefore rejections of claims 1-10 are withdrawn.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The Applicants remarks submitted have been fully considered and have been found to be persuasive.  These remarks along with the amendments filed fail to teach or render obvious a mobile station directly notifying a first base station of a data receiving status, where an amount of downlink data between the first base station and a second base station is controlled by the first base station based upon data receiving status of the second base station, the mobile station having dual connectivity with both the first base station and the second base station.  An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended.  The closest prior art found is as follows:
Gonsa et al teaches a processor further monitors buffer status reports received from the user equipment to decide to request the base station to dynamically instruct the relay node to 
Bi et al teaches modifying CoMP transmission configuration and a message flow includes messages exchanged between a UE, a primary transmission point, a secondary transmission point, a CoMP controller, and an S-GW. Message flow diagram 800 illustrates messages exchanged in a setting up or modifying a CoMP transmission configuration, such as a radio bearer transmission configuration therein.
Aminaka US (20130010702) teaches first and second base stations being capable of wirelessly transmitting packet data addressed to a mobile station; a first gateway unit configured to transmit the packet data to the first base station; a second gateway unit configured to communicate with the first base station, the second base station, and the first gateway unit; and a control unit configured to signal information related to a communication path configuration to transfer the packet data, wherein setup of a communication path, to transmit the packet data to the first base station from the first gateway unit through the second gateway unit, is performed based on first packet data communication information signaled by the control unit.
None of these references taken alone or in any reasonable combination teach the claim as amended in conjunction with the other limitations recited in the claims.  Therefore the claims are allowed over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478